In a proceeding pursuant to article 78 of the Mental Hygiene Law, seeking an adjudication of competency and the appointment of a committee or conservator, the appeal, as limited by the appellants’ brief, is from so much of an order of the Supreme Court, Nassau County (Meade, J.), dated June 30, 1982, as appointed Thomas A. Lifland, Esq., committee of the person and property of the incompetent. Order affirmed insofar as appealed from, without costs or disbursements. Appointment of a committee of the person and property of an incompetent rests in the sound discretion of the court (Matter of Rothman, 263 NY 31, 33). Considering all the testimony adduced at the hearing, it cannot be said that Special Term abused its discretion in appointing a person other than a family member as the committee despite the posttrial claim that the disputing family members had reconciled. Under the circumstances, the appointment served the best interests of the incompetent. Lazer, J. P., Gibbons, Thompson and Bracken, JJ., concur.